Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/220,434 filed on December 14, 2018.
Submitted Information disclosure statement (IDS) complies the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Applicant filed an amendment on June 21, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on March 22, 2022.  Applicant has amended claims 1, 2, 4-7, 9, 11-13, 16-18 and 203 and 14. Claims 1-20 are currently pending.

Response to Arguments
Applicant's Arguments/Remarks filed on June 21, 2022 have been fully considered.
With respect to objection to claims 9 and 20 for matters of informalities, in view of amendments made to claims 9 and 20, objections to said claims are hereby withdrawn.
With respect to rejection of claims 9 and 20 under 35 U.S.C. 112(b) for lak of clarity, in view of amendments made to claims 9 and 20, rejection of said claims under 35 U.S.C. 112(b) is hereby withdrawn.
With respect to interpretation of claim 4 under 35 U.S.C. 112(f), in view of amendments to claim 4, the claim no longer invokes interpretation under 35 U.S.C. 112(f).
On pp. 10-11 of the Applicant's Arguments/Remarks, with respect to rejection of independent claims 1, 3, 5-6, 10-12, 14 and 16-17 under 35 U.S.C. 103 as being unpatentable over Meynants, US 2021/0223371 A1 (Meynants) in view of Kaino et al., US 2020/0226774 A1 (Kaino), Applicant’s Arguments regarding inadmissibility of Kaino as prior art under 35 U.S.C. 103 are found to be persuasive – Kaino and the instant application are assigned to the same assignee. Accordingly, the previous Office action, dated March 22, 2022 is hereby withdrawn and a second non-final rejection is being issued that appears below.
Therefore, the remaining Applicant’s Arguments are considered moot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
Claims 1, 3. 6, 10-12, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meynants, US 2021/0223371 A1 (Meynants) in view of Safaee-Rad et al., US 2009/0167923 A1 (Safaee-Rad).
With respect to claim 1, Meynants discloses an image capturing apparatus [abstract, par. 52], comprising: an image sensor [abstract]; and circuitry configured to: generate a Time of flight (TOF) [abstract] depth map of a scene [par. 19] that includes a plurality of objects [par. 14], wherein the TOF depth map includes information associated with distances between the image sensor and surfaces of the plurality of objects [abstract, par. 12]; divide the generated TOF depth map into a plurality of regions, wherein each of the plurality of regions includes at least one object of the plurality of objects; determine a region of interest from the plurality of regions; adjust a Depth of field (DOF) of the at least one object from the plurality of objects, wherein the at least one object corresponds to the region of interest in the generated TOF depth map [pars. 103-104]; and control the image sensor to capture an image of the scene, wherein the capture of the image is based on the adjusted DOF [par. 52]. But Meynants does not explicitly disclose divide the generated TOF depth map into a plurality of regions, wherein each of the plurality of regions includes at least one object of the plurality of objects; and determine a region of interest from the plurality of regions. However, Safaee-Rad discloses divide the generated TOF depth map into a plurality of regions [par. 44], wherein each of the plurality of regions includes at least one object of the plurality of objects [pars. 31-32]; determine a region of interest from the plurality of regions [abstract, pars. 19, 44]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Meynants with Safaee-Rad with the motivation to devise a method and apparatus to generate a depth map using a single camera wherein multiple images that contain a plurality of regions of interest are captured by the camera [Safaee-Rad: abstract].
With respect to claim 3, Meynants in view of Safaee-Rad, disclose all the limitations of claim 1 and further discloses wherein the region of interest corresponds to a Plane of Focus (POF) of the image sensor [par. 55].
With respect to claim 6, Meynants in view of Safaee-Rad, disclose all the limitations of claim 1 and further discloses at least one lens [FIG. 5, par. 113]; and a lens actuator [FIG. 5, par. 113 – ref. to driver logic], wherein the circuitry is further configured to control, based on the determined region of interest, the lens actuator to adjust a position of the at least one lens with respect to a focal plane of the image sensor [pars. 55, 113-114].
With respect to claim 10, Meynants in view of Safaee-Rad, disclose all the limitations of claim 1. Furthermore, Safaee-Rad discloses detect the plurality of objects based on the generated TOF depth map [par. 31]; and divide the generated TOF depth map into the plurality of regions based on the detection of the plurality of objects [par. 44]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claim 11, Meynants in view of Safaee-Rad, disclose all the limitations of claim 1. Furthermore, Safaee-Rad discloses divide the generated TOF depth map into the plurality of regions based on a size of each of the plurality of objects in the generated TOF depth map [pars. 31, 44]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 1.
With respect to claims 12, 14 and 17, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 1, 3 and 6, respectively. Therefore, claims 12, 14 and 17 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 1, 3 and 6, respectively.

Claim 2, 7, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meynants and Safaee-Rad, as applied to claim 1, and further in view of Rainisto et al., US 2018/0160048 A1 (Rainisto).
With respect to claim 2, Meynants in view of Safaee-Rad, disclose all the limitations of claim 1. But Meynants and Safaee-Rad, alone or in combination, do not explicitly disclose wherein the circuitry is further configured to blur a portion of the captured image, the blurred portion corresponds to a region of the plurality of regions, and wherein the second region is different from the region of interest. However, Rainisto discloses wherein the circuitry is further configured to blur a portion of the captured image, the blurred portion corresponds to a region of the plurality of regions, and wherein the region is different from the region of interest [par. 80]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Meynants and Safaee-Rad with Rainisto with the motivation to devise a method and apparatus to blur select regions of interest selected from a plurality of regions of interest with the motivation to ease the burden of compression regions that are not of critical importance in the image [Rainisto: par. 80].
With respect to claim 7, Meynants in view of Safaee-Rad, disclose all the limitations of claim 6. Furthermore, Rainisto discloses an aperture size controller [par. 47], wherein the circuitry is further configured to: control, based on the determined region of interest, the aperture size controller to set an aperture size of an aperture stop of the image capturing apparatus; and adjust the DOF of the at least one object based on the set aperture size and the adjusted position of the at least one lens [par. 47 – note that the cited par. is broadly worded to cover a plurality of focusable cameras comprising a processor that is configured to control operative parameters, including aperture, when the one or more cameras are focused to a plurality of scenes of a real world including different perspectives of said scenes]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 12.
With respect to claims 13 and 18, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 2 and 7, respectively. Therefore, claims 13 and 18 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 2 and 7, respectively.


Claim 4, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meynants and Safaee-Rad, as applied to claim 1, and further in view of Price et al., US 2019/0058859 A1 (Price).
With respect to claim 4, Meynants in view of Safaee-Rad, disclose all the limitations of claim 1. But Meynants and Safaee-Rad, alone or in combination, do not explicitly disclose an eye movement detector, wherein the circuitry is further configured to: control the eye movement detector to track an eye movement of a user associated with the image capturing apparatus; and determine the region of interest based on the tracked eye movement of the user. But Price discloses an eye movement detector [FIG. 3B, detection subsystem 340, par. 63], wherein the circuitry is further configured to: control the eye movement detector to track an eye movement of a user associated with the image capturing apparatus [par. 63]; and determine the region of interest based on the tracked eye movement of the user [par. 63: “Changes in the glints from the user's eyeballs as determined from image data gathered via image sensor(s) 334 may be used to determine a direction of gaze. Further, a location at which gaze lines projected from the user's eyes”]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Meynants and Safaee-Rad with Price with the motivation to devise a method and apparatus for localized depth map generation [Price: abstract].
With respect to claim 9, Meynants in view of Safaee-Rad, disclose all the limitations of claim 1. Furthermore, Price discloses receive a user input; and determine the region of interest from the plurality of regions based on the received user input [abstract, par. 78]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the above-noted references with the same motivation as noted in the above rejection of claim 4.
With respect to claims 15 and 20, the claims are drawn to methods that perform a series of steps that are commensurate in scope with steps of claims 4 and 9, respectively. Therefore, claims 15 and 20 are rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claims 4 and 9, respectively.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meynants and Safaee-Rad, as applied to claim 1, and further in view of Calpe Maravilla et al., US 2018/0249143 A1 (Calpe Maravilla).
With respect to claim 8, Meynants in view of Safaee-Rad, disclose all the limitations of claim 1. But Meynants and Safaee-Rad, alone or in combination, do not explicitly disclose wherein the region of interest corresponds to a center position of the scene. But Calpe Maravilla discloses wherein the region of interest corresponds to a center position of the scene [par. 56]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective date of the claimed invention, to combine Meynants and Safaee-Rad with Calpe Maravilla with the motivation to devise a time-of-flight imaging system method for identifying one of more regions of interest which would be used for calibration [Calpe Maravilla: abstract, par. 56].
With respect to claim 19, the claim is drawn to methods that perform a series of steps that are commensurate in scope with steps of claim 8. Therefore, claim is rejected for the same reasons of obviousness with the same motivation as noted in the above rejection of claim 8.
Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 5, depending from claim 1, the prior art of record, found as a result of a search (see Search Report and Notice of Reference Cited), alone or in combination with one another fail to disclose the following limitations:
“The image capturing apparatus according to claim 1, further comprising at least one illuminator,
“wherein the circuitry is further configured to:
“control the at least one illuminator to emit first light signals to irradiate the plurality of objects in the scene;
“control the image sensor to receive second light signals that correspond[[s]] to a reflection of the emitted first light signals from the surfaces of the plurality of objects in the scene;
“calculate a Time of flight (TOF) of the emitted first light signals based on the emitted first light signals and the received second light signals; Page 3 of 13Application No. 16/220,434 Reply to Office Action of March 22, 2022
“calculate the distances between the image sensor and the surfaces of the plurality of objects based on the calculated TOF; and 
“generate the TOF depth map of the plurality of objects based on the calculated distances.”
Claim 16 is directed to a method with limitations that are commensurate with those of claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Onal et al., US 2020/0142069 A1, discloses time of flight sensor.
Kirillov et al., US 2020/0103507A1, discloses LiDAR 2D receiver array.
But et al., US 2020/0074720 A1, discloses method and device for obtaining 3D images.
Territo et al., US 2020/0043143 A1, discloses motion correction system and method.
Onal et al., US 2020/0041620 A1, discloses hybrid time of flight sensor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485